Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Abelev on 2/8/2021.

The application has been amended as follows: 
See attached claim amendments. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art neither teaches nor suggests, when the claims are taken as a whole, a method for selectively targeting pigmented regions in the dermis layer of skin, including the specific combination of laser and optical parameters recited in claim 52, in particular a CW laser operating at the claimed wavelength, power, scan speed and dwell time, as well as a lens having the claimed numerical aperture and producing a beam having the claimed 
The closest prior art is DeBenedictis (as detailed in the NF mailed 7/27/2020), but the reference fails to teach all of the claimed combination of laser and optical parameters.  While individual references may teach one or even some of the claimed laser and optical parameters, the examiner contends that any obviousness rejection would be impermissible hindsight. Specifically, for the examiner to say that it would be obvious to operate a laser and optical system with this very specific combination of parameters to target pigmented regions in the dermis would be an improper use of applicant’s own disclosure.  Therefore, the prior art, whether taken alone or in combination, fails to reasonably teach or render obvious the claimed method steps. 
Applicant’s amendments have overcome all of the previous 112 issues.  Therefore, the application is in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792